Citation Nr: 1643654	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-31 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2002 to August 2002, March 2003 to October 2003, and June 2004 to May 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a VA examination.  The Veteran has written that he has suffered from back pain since his deployment to Iraq.  VA treatment records beginning in July 2008 show that the Veteran complained of back pain that started when his deployment ended in 2005.  The Veteran is already service-connected for traumatic brain injury, status post trauma to the lower lip, tinnitus, and posttraumatic stress disorder.

While the Veteran has not been afforded a VA examination to address the etiology of the claimed low back problem, applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the low threshold of McClendon has been met.  As such, the Veteran should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA and non-VA records pertinent to the Veteran's claim.

2.  Next, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any back condition.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should address:

a. Are there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since November 2008 (when his claim for service connection was filed), from a low back disorder?  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  
b. Based on a review of symptoms, physical findings, and laboratory tests, are these back problems attributable to any known diagnostic entity or entities?  Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes. 
c. Is it at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service?  The examiner should consider and discuss as necessary the Veteran's statements asserting continued symptomatology since his last period of service ended in 2005.  The examiner is also advised that the Veteran is in receipt of the Combat Action Ribbon due to his service in Iraq.  As such, his statements with respect to having back pain in service is credible as it is consistent with the circumstances, condition, or hardships of his service in combat, notwithstanding the fact that there is no official record of a back injury.
d. In the case that no diagnosis can be made, is it at least as likely as not (50 percent probability or greater) that the Veteran's back symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness?  A separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results should be made relating to those complaints that cannot be attributed to a known clinical diagnosis. 

The examiner is requested to provide a rationale for any opinion expressed.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




